                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEW JERSEY

UNITED ST ATES OF AMERICA                               MAGISTRATE NO.:


    V.                                                  CRIMINAL ACTION

                                                        ORDER OF RELEASE




       The Court orders the defendant,~D\/\0.~ {,V\               ~~    Y-{__     ~       , is ordered
released on a personal recognizance bond with the following bail conditions:


         (1) Reporting, as directed, to U.S. Pretrial Services;

         (2) The defendant shall appear at all future court proceedings;

         (3) Submit to drug testing and treatment, as deemed necessary;

         (4) Other: - - - - - - - - - - - - - - - - - - - - - - - - - -




                                                                  DATE


        It is further ORDERED that the defendant be furnished with a copy of this order and a notice
of the penalties applicable to violation of conditions of releas
                                                          r


                                                     / -:1..k2.J4.'ii~'f'
                                                ANTHON
                                                U.S.MAGIS RATEJUDGE



                                                DATE
                                                         zhfp
       I hereby certify that the defendant was furnished (personally) a copy of this order and a notice
of penalties applicable to violation of conditions of re ase.
